MR. JUSTICE SHE EH Y
dissenting:
I dissent from the result of the majority opinion. The cause should be reversed, but it should be reversed with instructions to the District Court to transfer immediately these proceedings to the Standing Rock Sioux Tribal Court of the Standing Rock Sioux Indian Reservation at Fort Yates, North Dakota.
After the proceedings were instituted in the District Court of Yellowstone County, the District Court was served on February 22, 1980 with the following instruments from the Standing Rock Sioux Tribal Court:
1. An authorization for legal representation signed by the mother of the child here.
2. A letter from Thomas J. Gunderson, Chief Judge of the Standing Rock Sioux Tribal Court stating:
“. . . We are requesting transfer of jurisdiction to this Court pursuant to the provisions of the Indian Child Welfare Act. . .”
*3383. A copy of the motion by the mother in this case to the Standing Rock Sioux Tribal Court for a transfer proceedings to it from the Yellowstone County District Court.
4. An order dated December 14, 1979, signed by Isaac Dog Eagle, Jr., Tribal Judge of the Tribal Court assuming jurisdiction under the Indian Child Welfare Act.
The social worker of the Department of Public Welfare in Yellowstone County on November 30,1979 had earlier advised the Standing Rock Sioux Tribal Court that it would not transfer jurisdiction to the Tribal Court upon the following grounds:
“Please refer to our letter of November 6,1979 requesting advisement of your plans for the above-named child before any arrangements were made for her to return to the reservation. We have not heard from you and our permanent custody hearing date is three weeks away . . .”
In determining “good cause” for refusing transfer of jurisdiction to an Indian Tribal Court, the District Court may not consider socioeconomic conditions that eventually may arise out of the disposition by the Tribal Court. The federal guidelines, contained in 44 Fed. Reg. 228 (1979) at p. 67591, state:
“(c) Socio-economic conditions and the perceived adequacy of Tribal or Bureau of Indian Affairs Social Services or judicial systems may not be considered in a determination that good cause exists.”
The District Court in this case refused to transfer the proceedings to the Tribal Court upon the perceived impression that the child’s custody would be given to persons on the reservation with whom the District Court, and the Department of Public Welfare, were not satisfied. This is not the function, however, of a good-cause determination under section 1911(b) of the Indian Child Welfare Act. Those are matters for decision by the Tribal Court and under section 1911(d) of that Act, the United States, every state, and every Indian tribe shall give full faith and credit to the public acts, records and judicial proceedings of any Indian tribe applicable to Indian child custody proceedings to the same extent that such entities give full faith and credit to the public acts, records and judicial proceedings of any other judicial entity.
*339The district courts must be prepared to recognize that Indian tribal courts have full power to act in matters of Indian child adoptions and custodial proceedings, not involving divorce, and the jurisdiction of the tribal courts is on a par in those matters with the jurisdiction of the district courts of this state. It cannot, in my view, be “good cause” to refuse transfer of the proceedings to a tribal court on the perception that the tribal court may not act with respect to the child in the way we would wish it to act. The purpose of the Indian Child Welfare Act is to remove as far as possible the white man’s perceptions in these matters where Indian values may conflict.
I would reverse the case and direct the District Court to transfer the cause forthwith to the Tribal Court that has requested jurisdiction in the proceedings, before a federal court does it for us.